DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven E. Stupp (Reg. 54,475) on 06/06/2022. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
This listing of claims replaces all prior versions, and listings, of claims in the application: 
IN THE CLAIMS:
1. (Currently Amended) A system, comprising:
a first die with a central processing unit (CPU) and a first bridge;
a second die with a second bridge, wherein the second die excludes a second CPU or that has a third CPU unrelated to the first bridge and the second bridge; and

die-to-die interconnects electrically coupled to the first bridge and the second bridge, wherein the die-to-die interconnects comprise fewer signal lines than a first bus in the first die and a second bus in the second die, 
wherein the first bridge and the second bridge are configured to mask existence of the die-to- die interconnects, so that a function of the second die appears as though it is implemented on the first die to a master on the first die, and
wherein the second bridge is configured to pause a transaction by a bus master on the first die to allow a transaction by a second bus master on the second die to occur via the die-to-die interconnects prior to finalizing the paused transaction by the first bus master.
2. (Original) The system of claim 1, wherein the master comprises the CPU.
3. (Original) The system of claim 1, wherein the first die comprises multiple devices, one or more of which is configured to act as a bus master that is configured to engage in bus transactions to bus slaves on the second die via the die-to-die interconnects.
4. (Canceled).
5. (Original) The system of claim 1, wherein the second die comprises multiple devices, one or more of which is configured to act as a bus slave with respect to the first bridge and the second bridge.
6. (Original) The system of claim 1, wherein the first die is configured to provide a single wider bandwidth connection via the die-to-die interconnects when only a single instance of the second die is implemented, while allowing two lower bandwidth connections via the die-to-die interconnects for implementations where there are two instances of the second die.
7. (Original) The system of claim 1, wherein a software model implemented on the first die is the same as if it was implemented on a single-die system.

8. (Original) The system of claim 1, wherein the first bus and the second bus have a common format.
9. (Original) The system of claim 8, wherein the format comprises: an ARM Advanced Microcontroller Bus Architecture (AMBA) Advanced High-Performance Bus (AHB), AHBLite or AHBS.
10. (Original) The system of claim 8, wherein the format comprises a Wishbone architecture.
11. (Original) The system of claim 1, further comprising:
a second bus master on the second die electrically coupled to a third bus on the second die and a third bridge electrically coupled to the third bus as a bus slave;
a second bus slave on the first die electrically coupled to a fourth bus on the first die, and a fourth bridge electrically coupled to the fourth bus as a bus master; and
second die-to-die interconnects configured to convey second signals between the third bridge and the fourth bridge, wherein a number of the second die-to-die interconnects is less than a number of signal lines between the second bus master and the third bridge, and
wherein the first bridge, the second bridge, and the die-to-die interconnects are configured to enable the bus master to engage in bus transactions with the bus slave in the same manner as if the bus transactions occurred in a single-die system.
12. (Original) The system of claim 11, wherein CPU instructions for accessing the bus slave on the second die are the same as if the bus slave was implemented on the first die.
13. (Original) A method of communicating between a first die with a first bridge and second die with a second bridge, comprising:
receiving, at the first bridge, signals from a central processing unit (CPU) in the first die that correspond to a function of the second die;

communicating, to the second bridge, the signals via die-to-die interconnects electrically coupled to the first bridge and the second bridge, wherein the die-to-die interconnects comprise fewer signal lines than a first bus in the first die and a second bus in the second die,
wherein, when communicating the signals, the first bridge and the second bridge mask existence of the die-to-die interconnects, so that the function of the second die appears as though it is implemented on the first die to a master on the first die, and
wherein the second die excludes a second CPU or that has a third CPU unrelated to the first bridge and the second bridge; and 
pausing, by the second bridge, a transaction by a bus master on the first die to allow a transaction by a second bus master on the second die to occur via the die-to-die interconnects prior to finalizing the paused transaction by the first bus master.
14. (Original) The method of claim 13, wherein the master comprises the CPU.
15. (Original) The method of claim 13, wherein the first die comprises multiple devices, one or more of which act as a bus master that engages in bus transactions to bus slaves on the second die via the die-to-die interconnects.
16. (Canceled).
17. (Original) The method of claim 13, wherein the second die comprises multiple devices, one or more of which acts as a bus slave with respect to the first bridge and the second bridge.
18. (Original) The method of claim 13, wherein the first die provides a single wider bandwidth interconnects when only a single instance of the second die is implemented, while allowing two lower bandwidth connections for implementations where there are two instances of the second die.
19. (Original) The method of claim 13, wherein a software model implemented on the first die is the same as if it was implemented on a single-die system.
20. (Currently Amended) An electronic device, comprising:
a first die with a central processing unit (CPU) and a first bridge;
a second die with a second bridge, wherein the second die excludes a second CPU or that has a third CPU unrelated to the first bridge and the second bridge; and
die-to-die interconnects electrically coupled to the first bridge and the second bridge, wherein the die-to-die interconnects comprise fewer signal lines than a first bus in the first die and a second bus in the second die, 
wherein the first bridge and the second bridge are configured to mask existence of the die-to- die interconnects, so that a function of the second die appears as though it is implemented on the first die to a master on the first die, and
wherein the second bridge is configured to pause a transaction by a bus master on the first die to allow a transaction by a second bus master on the second die to occur via the die-to-die interconnects prior to finalizing the paused transaction by the first bus master.
 
Allowable Subject Matter
Claims 1-3, 5-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 13 and 20 in the instant application is wherein the second bridge is configured to pause a transaction by a bus master on the first die to allow a transaction by a second bus master on the second die to occur via the die-to-die interconnects prior to finalizing the paused transaction by the first bus master, in combination with other steps/elements in the claims.  The prior art of record including the disclosures of Yun (US 20120102250) and Su (US 20160239452) neither anticipates nor renders obvious the above limitation. Because claims 2-3, and 5-12, 14-15, 17-19 depend directly or indirectly on either one of claims 1, or 13 these claims are considered allowable for at least the same reasons noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184